Citation Nr: 0831093	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  07-32 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen the veteran's claim for entitlement to 
service connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from August 1964 to August 
1966.  He served n the Republic of Vietnam from approximately 
September 1965 to July 1966.  

The instant appeal arose from a March 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in St. Petersburg, Florida, which denied the appellant's 
request to reopen his claim for service connection for PTSD.  
The appellant appealed to the Board of Veterans' Appeals 
(Board) for review.  To support his claim, the veteran 
provided testimony before the undersigned Veterans Law Judge 
(VLJ) in St. Petersburg in July 2008.  A transcript of that 
hearing was prepared and has been included in the claims 
folder for review.  

In accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900 (2007), this case has been 
advanced on the Board's docket for good cause shown.

Because the Board is reopening the claim and finding that 
additional action occur with respect to the issue on appeal, 
said issue is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in the decision portion of this Decision/Remand.  

2.  Service connection for PTSD was denied by the agency of 
original jurisdiction in a January 2003 rating decision.  The 
basis for that decision was that the medical evidence did not 
show the veteran' being diagnosed as suffering from PTSD.  He 
did not appeal that decision.  

3.  The evidence received subsequent to the January 2003 RO's 
decision includes the veteran's VA medical treatment records, 
statements by the appellant, other medical records of the 
veteran, and testimony given at a Board Hearing.  This 
evidence, by itself or when considered with previous evidence 
of record, does possibly relate to an unestablished fact 
necessary to substantiate the claim, and there is a 
reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 2003 RO decision denying entitlement to 
service connection for PTSD is final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); 
currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for PTSD has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for PTSD, it is the Board's 
conclusion that the VCAA does not preclude the Board from 
adjudicating the appellant's claim.  This is so because the 
Board is taking action favorable to the appellant in 
reopening the veteran's service-connection claim for PTSD, 
and the decision at this point poses no risk of prejudice to 
the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In 2002, the veteran submitted a claim for VA benefits; he 
specifically requested that service connection be granted for 
PTSD.  He asserted that while he was stationed in the 
Republic of Vietnam, he experienced many stressors that led 
to the development of PTSD.  To support his claim, the 
veteran provided general statements with respect to his 
claimed stressors.  The information was reviewed by the RO 
and in January 2003, it denied the veteran's claim.

When the RO denied the veteran's claim, the RO noted that the 
evidence available for review did not establish that a 
stressful experience sufficient to cause PTSD actually 
occurred.  The RO based this assessment on the generalized 
statements provided by the veteran.  Additionally, the RO 
observed that the medical evidence did not reveal a diagnosis 
of PTSD.  The veteran was notified of this decision but he 
did not appeal said action.  Thus, the January 2003 decision 
is deemed a final decision.

The veteran has now come to the VA (and the Board) requesting 
that his claim be reopened.  To support his claim, he has 
submitted documents showing treatment for various psychiatric 
disorders including PTSD.  Moreover, he has provided more 
detailed information with the stressors he experienced and 
the names of individuals who were with him when he witnessed 
those stressors.  

Although the veteran has provided these various documents and 
reports to the RO, the RO has concluded that the veteran has 
not submitted new and material evidence sufficient to reopen 
his claim.  The veteran has appealed the RO's action to the 
Board for resolution.

The Board observes that the VCAA left intact the requirement 
that a claimant must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 (West 2002).  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West 2002 & Supp. 2006).

The Board acknowledges that the regulation regarding new and 
material evidence was amended.  See 66 Fed. Reg. 45630 (Aug. 
29, 2001) (38 C.F.R § 3.156(a) (2006).  This amendment to 38 
C.F.R. § 3.156(a) applies only to claims to reopen a finally 
decided claim received on or after August 29, 2001.  Because 
the appellant's claim to reopen the previously denied claims 
with respect to the issue involving PTSD was received after 
that date, those regulatory provisions do apply.

As noted above, the matter of the appellant's entitlement to 
service connection for PTSD has been the subject of an 
adverse prior final decision.  As a result, service 
connection for this disability may now be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
considered by agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

As reported above, a January 2003 rating decision denied the 
veteran's claim seeking entitlement to service connection for 
PTSD.  The basis for the denial was that the claimed 
stressors had not been proven and, alternatively, that the 
veteran had not been diagnosed as suffering from PTSD.  The 
veteran was notified of that decision but he did not perfect 
his appeal; hence, that decision became final. 

When the RO denied service connection, it based its decision 
on the veteran's service medical records, his application for 
benefits, written documents submitted by the veteran, and 
outpatient treatment reports.  In making its decision, the RO 
concluded that there was insufficient evidence to 
substantiate the veteran's claim.  Since then, the veteran 
has submitted written statements and he has proffered VA 
medical treatment records.  He has also provided testimony 
before the Board.  

This evidence is new.  It was not of record prior to January 
2003.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the veteran has been diagnosed as 
suffering from PTSD and that the unit he was assigned thereto 
while he was in Vietnam may have been subject to enemy 
weapons fire.  Hence, it is the conclusion of the Board that 
this evidence is material because it does relate to a 
previously unestablished fact necessary to substantiate the 
claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for PTSD is reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2007).  
Hence, the claim will be remanded for the purpose of 
obtaining a determination as to whether the veteran has 
experienced stressors and whether those stressors led to the 
development of PTSD.


ORDER

The claim for entitlement to service connection for PTSD is 
reopened, and to this extent, the appeal is granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for 
PTSD, the VA has a duty to develop the appellant's claim 
prior to the issuance of a decision on the merits of the 
claim.  

A review of the claims folder indicates that the RO has never 
contacted the Department of Defense (DOD) in order to verify 
the veteran's alleged stressors.  Moreover, in the case of 
Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
reversed the Board's denial of a claim for service connection 
for PTSD on the basis of an unconfirmed in-service stressor.  
However, in Pentecost, supra, the claimant submitted evidence 
that his unit was subjected to rocket attacks.  The Court 
pointed out that corroboration of every detail of a stressor 
under such circumstances, such as the claimant's own personal 
involvement, is not necessary.  See, also, Suozzi v. Brown, 
10 Vet. App. 307 (1997).

The veteran has asserted that he worked supply at various 
locations while in Vietnam.  He has claimed that when he 
first came in-country, the location where he was at was 
subject to mortar and rocket fire.  Additionally, he has 
maintained that while loading supplies aboard a ship, several 
other members of his unit fell from the ship (or the ship 
webbing) resulting in injuries to the supply clerks.  
Finally, he has stated that on one occasion, he was with 
members of his unit and a grenade was thrown at the unit.  
The grenade subsequently exploded and people were injured.  

It is unclear from a review of the veteran's claims folder 
whether the service department ever fully researched the 
situations the veteran has claimed caused the stressors that 
led to his development of PTSD.  Moreover, it is unclear 
whether any of the veteran's units were subject to rocket, 
mortar, small arms, or any other time of hostile fire from 
the enemy.  Additionally, the RO has never determined whether 
the Court's pronouncements in Pentecost applied to the 
veteran's stressor statements.

To add to this, the veteran has been "diagnosed" as 
suffering from PTSD.  He has also been diagnosed as suffering 
from other psychiatric disorders and disabilities.  He has 
received treatment from VA facilities but there is no 
indication from the claims folder that the RO ever attempted 
to clarify the veteran's diagnosis of PTSD, or to obtain 
clarification as to which psychiatric disorder diagnosis was 
correct.  The Board believes that such development and 
clarification is required by the VA and goes towards 
fulfilling the VA's duty to assist the veteran in the 
development of his claim.  Without that development, the 
Board and the RO can not objectively conclude whether the 
veteran's assertions have merit.  Hence, the claim is 
remanded for the purpose of obtaining this information.

The record also indicates that the examiner who diagnosed the 
veteran as having PTSD never mentioned which specific 
stressor named by the veteran resulted in the development of 
PTSD.  The Board notes that the Court held in West v. Brown, 
7 Vet. App. 70 (1994), in effect, that a psychiatric 
evaluation based upon an incomplete or questionable history 
is inadequate for rating purposes and frustrates the efforts 
of judicial review.

If it is determined that the veteran did not engage in combat 
or he was not in a combat-like situation, credible supporting 
evidence from any source showing that his claimed in-service 
stressor actually occurred is required for him to prevail.  
See Cohen v. Brown, 10 Vet. App. 128, (1997); Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996); Doran v. Brown, 6 Vet. 
App. 283, 290 (1994).  Under such circumstances, the 
veteran's lay testimony regarding the stressor would thus be 
insufficient, standing alone, to establish service 
connection.  See Moreau, 9 Vet. App. at 395.  Rather, a 
service stressor must be established by official service 
records or other credible supporting evidence.  38 C.F.R. § 
3.304(f) (2007); Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The Board notes that the veteran has supplied a written 
statement describing the traumatic events he experienced in 
service.  To ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his claim, 
in accordance with the VCAA, and to ensure full compliance 
with due process requirements, this case must be REMANDED to 
the RO/AMC for the further development of evidence.

1.  The RO/AMC should request that the 
veteran provide another written statement 
concerning his experience while in the 
Republic of Vietnam in 1965 and 1966 
along with the duties he performed while 
in-country.  The veteran should be 
advised that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and he must be 
asked to be as specific as possible.  The 
RO/AMC should provide to the veteran 
copies of the veteran's previous 
statements, including the statement 
provided in March 2005, so that the 
veteran can use those documents to 
refresh his memories and also add any 
additional information that he may have 
forgotten in that document.  He should be 
informed that, without such details, an 
adequate search for verifying information 
cannot be conducted.  He should be 
further advised that a failure to respond 
may result in an adverse action against 
his claim.  The RO/AMC should note in the 
record the responses provided by the 
veteran.

The RO/AMC should specifically ask that 
the veteran elaborate on the following 
assertions:

a.  The veteran should provide as much 
detail as he possibly can with respect to 
the incident in which he was with members 
of the unit and a grenade exploded near 
him.  The veteran should provide as much 
information as he can with respect to 
this incident; i.e., his location at the 
time of the incident, the time of year 
that it occurred, how the incident 
affected him, the names of any 
individuals who were with him during the 
same incident, etcetera.

b.  The veteran should provide as much 
detail as he possibly can with respect to 
his duties and more specifically what 
occurred when he moved supplies from his 
unit to other units or ships.  Of 
particular interest is any information he 
may provide concerning any ambushes that 
may have occurred while conducting these 
duties, the names of any individuals who 
accompanied him on those duties, the time 
of year that any stressful event 
occurred, how the stressors have affected 
him, etcetera.

2.  Upon receipt of the above answers, 
the RO/AMC should send those answers, 
along with the other statements made by 
the veteran to the National Personnel 
Records Center (NPRC), if appropriate, 
and the US Joint Service Records 
Retention Center (JSRRC).  The RO/AMC 
should ask each of the Centers whether 
they can confirm the presence of the 
veteran, his duties, and any event he 
comments thereon, while he was stationed 
in Vietnam.  If the NPRC and/or JSRRC is 
unable to provide specific detail 
concerning the veteran's claimed 
stressors because of national security, 
the NPRC and/or JSRRC should be asked if 
it is able to confirm the stressors in a 
general, nonsecurity-breaking manner.  

Additionally, the NPRC and/or JSRRC 
are/is asked to comment on the veteran's 
assertion that when he was initially 
landed in Qui Nhon, Vietnam, he was 
subject to enemy mortar and rocket fire, 
and that said attack lasted for many 
weeks after he arrived in-country.  Any 
information either Center may have with 
respect to the veteran's unit, that of 
the 117th Transportation Company (TS), 
for the time period of September 1, 1965, 
to June 1, 1966, should also be requested 
by the AMC/RO.  Any and all information 
obtained should be included in the claims 
folder for future review.

3.  Following the above, the RO/AMC must 
make a specific determination, based upon 
the complete record, with respect to 
whether the appellant was exposed to a 
stressor or stressors in service, and, if 
so, the nature of the specific stressor 
or stressors.  The RO/AMC must 
specifically render a finding as to 
whether the record establishes the 
existence of a stressor or stressors.  
Moreover, the RO/AMC must specify what 
stressor or stressors in service it has 
determined are established by the record.  
In reaching this determination, the 
RO/AMC should address any credibility 
questions raised by the record and it 
must take into account the Court's 
Pentecost pronouncements.

4.  The RO/AMC should arrange for the 
veteran to be examined by a psychiatrist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor 
or stressors that the RO/AMC has 
determined are established by the record.  
The examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor or 
stressors in service.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to PTSD, 
the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.

If the examiner concludes that the 
veteran does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, 
the examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any of 
the non-PTSD condition is related to the 
veteran's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
veteran's VA medical treatment records.

Additionally, regardless of the diagnosis 
produced, the examiner must discuss the 
diagnosis of PTSD given previously by VA 
doctors.  

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

5.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 
38 C.F.R. § 4.2 (2007); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims for 
service connection for a psychiatric disorder.  If the 
benefits sought on appeal remain denied, the appellant and 
the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  The RO/AMC should specifically discuss 
in the SSOC the applicability of Pentecost to the veteran's 
claim.  An appropriate period of time should be allowed for 
response.  Thereafter, the case should be returned to the 
Board, if in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


